—Order unanimously affirmed without costs. Memorandum: We reject the
contention of defendant Charlestowne Floors, Inc., and third-party defendant, Butera Carpet & Tile, Inc. (defendants) that Supreme Court erred in denying their motion for partial summary judgment dismissing plaintiffs’ Labor Law § 241 (6) cause of action. The requirement that "a plaintiff must allege violation of a specific safety regulation promulgated by the Commissioner of the Department of Labor” (Foster v Spevack, 198 AD2d 892, 894; see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 505) was satisfied by the assertion in plaintiffs’ bill of particulars that defendants violated 12 NYCRR 23-9.2 *898(а) (see, Bloomfield v General Elec. Co., 198 AD2d 655). That regulation, promulgated under Labor Law § 241 (6), imposes upon owners, contractors and their agents an affirmative duty of maintenance and inspection of power-operated equipment. (Appeal from Order of Supreme Court, Niagara County, Mintz, J.—Partial Summary Judgment.) Present—Green, J. P., Wesley, Callahan, Doerr and Boehm, JJ.